Citation Nr: 1708337	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-34 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Massachusetts Army National Guard from March 1983 to January 1988.  According to his official DD Form 214, he served on his initial period of ACDUTRA with the National Guard from June 1983 to September 1983.  The Army National Guard Retirement Credits Record indicates he had ACDUTRA from June 1, 1983 to September 29, 1983; from June 7, 1984 to June 23, 1984; from May 30, 1985 to June 15, 1985; and from May 21, 1986 to June 7, 1986. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In his August 2010 substantive appeal, the appellant requested a video conference hearing before a Veterans Law Judge.  The hearing was scheduled in January 2011 and he was notified.  He failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The issue of service connection for bilateral tinnitus was remanded to the RO in April 2014 and August 2016 for additional development; the RO was directed to afford the appellant a VA examination.  The Board finds that the Board remand orders have been substantially complied with and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The appellant was exposed to acoustic trauma while serving with the National Guard.  

2.  The appellant's tinnitus did not originate during his initial period of ACDUTRA, or during any subsequent period of ACDUTRA or INACDUTRA; the tinnitus first manifested many years after the conclusion of the appellant's service in the National Guard, and is not otherwise etiologically related to any period of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to notify for the claim.  The RO provided a notice letter to the appellant in March 2008, prior to the initial adjudication of the claim.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the appellant's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  Private medical records are associated with the claims folder.  The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the appellant's claim.  In April 2008, the appellant indicated that he did not have any additional information or evidence to submit in support of his claim.  

The Board remanded this matter in April 2014 so that a VA examination could be provided addressing the etiology of the appellant's claimed tinnitus given that noise exposure in service was conceded based upon his military occupational specialty of military policeman.   

A memorandum in the file dated in May 2014 notes that the appellant was called on May 9, and May 10, 2014, and a voicemail message was left each time.  On May 12, 2014, the appellant was mailed a letter asking him to call VA to schedule an examination at a mutually agreeable time; the appellant did not respond.  Thereafter, the RO cancelled the request for the examination citing to VHA Procedure Guide 1601E.01, C&P Disability Examinations Procedure Guide.  The appeal was returned to the Board.  

The Board again remanded the matter in October 2016 to afford the appellant a VA examination that addresses the etiology of the appellant's claimed tinnitus.  The RO was instructed to send a notice letter of the examination to the appellant's last known address and notify him of the consequences of his failure to report to the exam.  The record shows that in November 2017, an employee from VHA contacted the appellant by telephone to set up his appointment.  It was noted that the appellant was very reluctant to come for this appointment because it was too far to travel.  The employee informed the appellant that the exam was for an appeal and was very important so he agreed to come.  However, the appellant subsequently contacted VA and cancelled the exam because the VA medical center was too far to travel to.  

When entitlement to a benefit based on an original claim for service connection cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination, or re-examination, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (a), (b) (2016).  

The Board finds that the appellant's general assertion that it was too far to travel to VA for the examination without more information does not constitute good cause to fail to report to the examination.  It is not clear from the appellant's general assertions whether he is unable to travel to the exam or if it is just a matter of inconvenience.

"[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the appellant to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the appellant must cooperate with the VA in obtaining evidence. 

The appellant, without good cause, failed to report to the scheduled examination.  Thus, despite VA's efforts to assist the appellant in substantiating his claim, the appellant's failure to cooperate and report to the examination has thwarted VA's efforts.  Without additional assistance from the appellant, VA is unable to provide any additional assistance.  The Board finds that the duties to notify and assist the appellant have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.

The appellant's failure to attend the 2014 and 2016 VA examinations without a showing of good cause constitutes a failure to cooperate in the development of his claim for service connection.  Therefore, the Board is to adjudicate the claim for service connection based on the evidence of record.  See 38 C.F.R. § 3.655 (2016).

The Board finds that VA made reasonable efforts to comply with the remand directives.  Therefore, VA has substantially complied with all of the Board's Remand instructions, and VA has no further duty to provide additional examinations and/or opinions with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the duties to notify and assist the appellant have been met, such that no further notice or assistance to him is required to fulfill VA's duty to assist in the development of the claims.  

2.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101 (2) (West 2014). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (a), (d) (2016).  The definitional statute, 38 U.S.C.A. § 101 (24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training. 

The Court has held this statute, in effect, means that if a claim relates to period of active duty for training, a disability or disease must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995). 

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101 (22)(C); 38 C.F.R. § 3.6 (c) (2016).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.


3.  Analysis: Service Connection for Tinnitus

The appellant contends that he incurred tinnitus as a result of being exposed to loud noise while serving as a military policeman in the National Guard.  

The Board finds that the appellant is competent to describe being exposed to loud noise.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The appellant's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  Service records indicate that the appellant's military occupational specialty of military policeman, indicating that he was exposed to noise from weapons fire.  Further, a newspaper photograph and caption note that the appellant trained with a jeep-mounted M-60 machine gun as part of his ACDTURA.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Board finds that there is competent evidence that establishes that the appellant currently has tinnitus.  The appellant, as a layperson, is considered competent to report the observable manifestations of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-375 (2002) (a veteran is competent to testify as to the presence of tinnitus); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds that the threshold element for service connection, a current disability, has been established. 

As noted above, the Board finds that there is competent evidence of in-service noise exposure.  Nonetheless, injury during service does not, by itself, warrant service connection.  Rather, there must be competent evidence that the appellant has a current disability that was incurred in service or is related to service.  For a period of ACDUTRA, there must be competent evidence that the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and for a period of INACDUTRA, there must be competent evidence that the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a), (d).     

The service treatment records do not document any symptoms, complaints, or findings of tinnitus.  There is no lay or medical evidence of tinnitus in service.  The appellant has simply not alleged that the ringing in his ears began in service and persistently recurred or was continuously present since service.  

While the appellant has asserted that he wants service connection for tinnitus, he has provided little in the way of testimony to explain why such a benefit would be warranted.  His statements have been limited.  He has asserted that he was exposed to noise in service, but such exposure is conceded.  The appellant has not submitted or identified evidence of tinnitus symptoms in service or chronic or recurrent symptoms of tinnitus after service.  He has not provided any lay evidence as to tinnitus symptoms in service and continuous symptoms after service, but has only made general assertions that he has persistent bilateral tinnitus at the current time.    

The appellant has made a general assertion that the tinnitus is due to the noise exposure in service.  The Board cannot rely on the appellant's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the appellant is not competent to address.  Moreover, neither the appellant nor his representative has produced a medical opinion to support his contentions.  There is no competent medical evidence to establish a nexus between the current tinnitus and injury or disease in service. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the tinnitus is related to service.  As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for tinnitus is denied. 


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for tinnitus is denied.  




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


